Case 8:21-cv-01166 Document 1-1 Filed 07/06/21 Page 1 of 18 Page ID #:5




                          Exhibit A




                                                        Exhibit A
                  Case 8:21-cv-01166 Document 1-1 Filed 07/06/21 Page 2 of 18 Page ID #:6
            Electronically Filed by Superior Court of California, County of Orange, 05/14/2021 10:24:44 PM.
30-2021-01201463-CU-PO-CJC - ROA # 4- DAVID H. YAMASAKI, Clerk of the Court By Hailey McMaster, Deputy Clerk.




                                                   SU M M O N S                                                       I            FOR COURT USE ONLY
                                                                                                                               (SOLO PARA USO DELA CORTE)
                                                (CITACION JUDICIAL)
      NOTICE TO DEFENDANT:
      (AVISO AL DEMANDADO):
      WHIRLPOOL CORPORATION; and DOES 1-25

      YOU ARE BEING SUED BY PLAINTIFF:
      (LO ESTA DEMANDANDO EL DEMANDANTE):
      JOHN RUSSELL
                                             court may decide against you wi₹hout your being heard unless you
      below.
         You have 30 CALENDAR DAYS after this summons and legai papers are served on you to file a written response at this court and have a copy
      served on the plaintiff. A letter or phone cali witl not protect you. Your written response must be in proper legal form if you want the court to hear your
      case. There may be a court form that you can use for your response. You can ffnd these court forms and more information at the California Courts
      Online Self-Help Center (wwvr.courtinfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you. If you cannot pay the ffling fee, ask the
      court clerk for a fee waiver form. If you do not flle-your response on time, you may.lose the case by default, and your wages, money, and property may
      be taken without further warning from the court.
         There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
      referral service. If you cannot afford an attorney, you may be eligible for free Iegal services from a nonprofit legal services program. You can locate
      these nonprofit groups at the California Legal Services Web site (www.fawhelpcalifornia.org), the California Courts Online Self-Help Center
      (www.courtinfo.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
      costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court wili dismiss the case.
      IAV1S01 Lo han demandado. Si no responde dentro de 30 dlas, la corte puede decidir en su contra sin escuchar su versi6n. Lea /a informaci6n a
      continuaci6n.
         Tiene 30 DIAS DE CALENDARIO despues de que le entreguen esta citaci6n y papeles legales para presentar una respuesta por escrito en esta
      corte y hacer que se entregue una copfa al demandante. Una carta o una llamada telefonica no lo protegen. Su respuesta por escrito tiene que estar
      en formato legal correcto si desea que procesen su caso en la corte. Es posible que haya un formulario que usted pueda usar para su respuesta.
      Puede encontrar esfos formularios de la corte y mis informacl6n en el Centro de Ayuda de las Co/Yes de California (www.sucorte.ca.gov), en !a
      biblioteca de leyes de su condado o en la corte que le quede mAs cerca. Si no puede pagarla cuota de presentaci6n, pida al secretario de la corle que
      le dd un formulario de exenci6n de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso por incumplimiento y la corte le podra
      quitar su sueldo, dinero y bienes sfn mas advertencia.
        Hay otros requisitos lega/es. Es recomendable que liame a un abogado inmediatamente. Sf no conoce a un abogado, puede llamar a un servicio de
      remisidn a abogados. Si no puede pagar a un abogado, es posible que cumpla con los requisitos para obtener servicios legates gratuitos de un
      programa de servicios legales sin 1lnes de lucro. Puede encontrar estos grupos sin ffnes de lucro en et sitio web de Califomia Legal Senrices,
      (www.lawhe/pcalifornia.org), en el Centro de Ayuda de las Cortes de Califomia, (www.sucorte.ca.gov) o ponitsndose en contacto con la corte o el
      colegio de abogados locales. AV1S0: Por ley, la corte tiene derecho a reclamar las cuolas y los costos exenfos por imponer un gravamen sobre
      cualquier recuperaci6n de Si0,000 6 mss de valorrecibida mediante un acuerdo o una concesi6n de arbitraje en un caso de derecho civil. Tiene que
      pagar el gravamen de la corte antes de que la corte pueda desechar el caso.
     The name and address of the court is:                                                                  CASE NUMBER: (Ntimero det Caso):
     (EI nombre y direcci6n de la corte es):                                                                 30-2021-012014.63-CU-PO-CJC
     Orange County Superior Court - Central Justice Center
     700 W Civic Center Dr, Santa Ana, CA 92701                                                                               Judge Theodcre Hovrrard
     The name, address, and telephone number of plaintifPs attorney, or plaintiff without an attorney, is: (El nombre, la dirrecci6n y el ntimero
     de telefono del abogado del demandante, o del demandante que no tiene abogado, es):
     Jason J. Fratts, FRATTS LAW, P.C., 23 Corporate Plaza Dr., Suite 150, Newport Beach, CA 92660, (949) 610-1746
     DATE: O5j1Al2021                                                         Cierk, by    (~(f ~~~¢f            .~~                                    , Deputy
                              DAVIO H. YAMASAKI, Clerk ofthe Court
     (Fecha)                                                                  (Secretario) W. .            '^~U[                                        (Adjunto)
      (For proof of sefvice of this summons, use Proof of Service of Summons (form POS-010).)                                    H a i l ey hi c 16'I a 5te r
      (Para prueba de entrega de esta citati6n use et formularfo Proof of Service of Summons, (POS-090).)
     I                                 NOTICE TO THE PERSON SERVED: You are served
             r~~~t~1 f~r~
                                       1. =      as an individual defendant.
                               {.      2. 0      as the person sued under the fictitious name of (specify):

                                                 3. x~ on behalf of (specify):   WHIRLPOOL CORPORATION                                  e
                               '~
                                                    under: F—X—j CCP 416.10 (corporation)                                 CCP 416.60 (minor)
                 ~ ..                   „_...              ~     CCP 416.20 (defunct corporation)              0          CCP 416.70 (conservatee)
           ,i                             4Rn
                                                           ~     CCP 416.40 (association or partnership)                  CCP 416.90 (authorized person)
                    .       . "'•   _                      ~     other (specify):
                                                 4. =    by personal delivery on (date)                                                                         ,
     Form Adopied ror Mandatory Use
     Judidal Council of Califomia
                                                                           SUMIVIONS                                              Code of Civil Procedure §§ 41220, 465
                                                                                                                                                      www.courfs.ca.gov
     SUM-100 [Rev. July 1, 2009]
                    Case 8:21-cv-01166 Document 1-1 Filed 07/06/21 Page 3 of 18 Page ID #:7
            Electronically Filed by Superior Court of California, County of Orange, 05/14/2021 10:24:44 PM.
30-2021-01201463-CU-PO-CJC - ROA # 3- DAVID H. YAMASAKI, Clerk of the Court By Hailey McMaster, Deo*6bgrk.
    ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, Sfate Barnumber, andaddress):
                                                                                                                                            FOR COURT USE ONLY
    Jason J. Frafts, Esq. (SBN 224491)
    FRATTS LAW, P.C.
    23 Corporate Plaza Dr,, Suite 150, Newport Beach, CA 92660

              TELEPHONE NO.:     (949) 610-1746                    FAX NO. (Optfonal):
       ATTORNEY FOR (Nama): JOi-lN RUSSELL

    SUPERIOR COURT OF CALIFORNIA, COUNTY OF ORANGE
     STREET ADDRESs: 700 W(~     ienter Drive
                           'IVIC ~'
     MAILING ADDRESS: - Same aS AbOve-
    CITY AND ZiP CODE: Santa Ana, 92701
        BRANCH NAME: Central JUStice Center

    CASE NAME:
     John Russell v. Whirlpool Corporation, et al.
                                                                                                                         CASE NUMBER:
       CIVIL CASE COVER SHEET                                          Complex Case Designation
    ~x Unlimited         0 Limited                                 0      Counter            =        Joinder            30-2021-01201463-CU-PO-CJC
        (Amount            (Amount
                                                               Filed with first appearance by defendant                  JUDGE:
        demanded           demanded is                                                                                               judge Theodare Hovward
                                                                   (Cal, Rules of Court, rule 3.402)                 1
                                                                                                                          DEI:
        exceeds $25,000)   $25,000)
                                               items                                        (see instructions on page



/    1. Check one box below for the case type that best describes this case:
        Auto Tort
        0
        ~
                 Auto (22)
              Uninsured motorist (46)
                                                               Contract
                                                                        Breach of contracUwarranty (06)
                                                                        Rule 3.740 collections (09)
                                                                                                                 Provisionally Complex Civil Litigation
                                                                                                                 (Cal. Rules of Court, rules 3.400-3.403)

                                                                                                                 0
                                                                                                                            AntitrustfTrade regulation (03)
                                                                                                                            Construction defect (10)
        Other PIIPD/WD (Personai InjurylProperty                        Other collections (09)
        DamagelWrongful Death) Tort                            ~                                                            Mass tort (40)
                                                                        Insurance coverage (18)
        ~        Asbestos (04)                                                                                   ~          Securities litigation (28)
                                                               ~     Other contract (37)
        ~        Product liability (24)                                                                                      EnvironmentatlToxic tort (30)
                                                               Real Property
        ~        Medical malpractice (45)                                                                        0          insurance coverage claims arising from the
                                                               ~        Eminent domain/Inverse
                                                                                                                       above listed provisionally complex case
        ~     Other PI/PD/WD (23)                                       condemnation (14)                              types (41)
        Non-PI/PDM1D (Other) Tort                                       Wrangful eviction (33)                   Enforcement of Judgment
        ~        Business tort/unfair business practiee (07)            Other real property (26)                 O          Enforcement of judgment (20)
                 Civil ri9hts ()
                               08                              Unlawful Detainer
        ~                                                                                                        Miscellaneous Civil Compiaint
        ~        Defamation (13)                                        Commercial (31)                          ~     RICO (27)
        0        Fraud (16)                                    0        Residential (32)                         ~          Other comptaint (not specified above) (42)
        ~        Intellectual property (19)                    0     Drugs (38)
                                                                                                                 Misceilaneous Civil Petition
        ~        Professionat negiigence (25)                  Judiciai Review
                                                                                                                 ~          Partnership and corporate governance (21)
                                                         ~     0~set            forfeiture (05)
        ~    Other non-P!lPDIWD tort (35)
                                                                        Petition re: arbitration award (11)      ~          Other petition (nof specifred above) (43)
        Empioyment                                             ~
        ~        Wrongful termination (36)                              Writ of mandate (02)
        0        Other employment (15)                                  Otherjudicial review (39)

    2. This case =        is    r —x-1 is not   complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
       factors requiring exceptional judicial management:
       a.        Large number of separately represented parties       d.        Large number of witnesses
       b. 0      Extensive motion practice raising difficult or novel e.        Coordination with related actions pending in one or more
                      issues that will be time-consuming to resolve                                 courts in other counties, states, or countries, or in a federal
                      Substantial amount of documentary evidence                                    court
         c. 0
                                                                  f.                                Substantial postjudgment judicial supervision
    3. Remedies sought (check all that apply): a. 0    monetary b. 0                              nonmonetary; declaratory or injunctive relief c. =                            punitive
    4. Number of causes of action (specify): 2
    5. This case =    is           is not    a class action suit.
     6. If there are any known related cases, file and serve a notice of related case. (You may use form                                     -015.)
    Date: May 14, 2021                                                                                                                      k/
    Jason J. Frafts, Esq. (SBN 224491)
                                 .-   ..o ooi.m un - .                                                                      fSfr:NA
                                                                                                                                 ~T~             F PARTY CIR ATTnRNFY FnR PARTYI


      • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
         under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
        in sanctions.
      • File this cover sheet in addition to any cover sheet required by local court rule.
      • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
        other parties to the action or proceeding.
      • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.
                                                                                                                                      Pa e7of2
    Form Atlopted for Mandatory Use                                                                                               Cal. Rules of Court, rules 2.30, 3.220, 3.400-3.403, 3.740;
    Judicial Council of Califomia                                  CIVIL CASE COVER SHEET                                                 Cal. Standards of Judicial Administration, std. 3.10
    CM-010 tRev. July 1, 20071                                                                                                                                            www.courfs.ce.gov
               Case 8:21-cv-01166 Document 1-1 Filed 07/06/21 Page 4 of 18 Page ID #:8

                                 INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET                                                                                  CM-010
                                                                                                                                                      you must
To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case,
                                                                                                                                                will be used to compile
complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information
                                                                                                                                            item 1, you must check
statistics about the types and numbers of cases filed. You must complete items 1, through 6 on the sheet. In
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
                                                                                                                                                              of action.
check the more specific one. If the case has multiple causes of action, check the'box that best indicates the primary cause
                                                                                                                                                       below. A cover
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
                                                                                                                                                                      owed
To Parties in Rule 3.740 Col(ections Cases. A"collections case" under rule 3.740 is defined as an action for recovery of money
                                                                                                                                                                     which
in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in
                                                                                                                                                            (1) tort
property, services, or money was acquired on credit. A collections case does not include an action seeking the following:
                                                                                                                                                           of
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ
aftachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
                                                                                                                                                           collections
time-for-service requirements and case management rules; unless a defendant files a responsive pleading. A rule 3.740
case will be subject to          the  requirements   for service  and   obtaining      a  judgment     in  rule 3.740.
                                                                                                                                                        whether the
To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate
case is     complex.       If a plaintiff believes the case  is complex     under    rule    3.400   of the  California Rules of  Court,   this must  be  indicated by
                                                                                                                                                                  with the
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served
                                                                                                                                                             in
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder the
                                                                                                                                                                        that
plaintiffs designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation
the case is complex.                                                  CASE TYPES AND EXAMPLES
                                                           Contract                                                     Provisionally Complex Civil Litigation (Cal.
  Auto Tort
                                                                Breach of ContractlWarranty (06)                        Rules of Court Rules 3.400-3.403)
     Auto (22)-Personal Injury/Properry
                                                                    Breach of Rentai/Lease                                   Antitrust/Trade Regulation (03)
             DamageMlrongful Death
                                                                         Contract (not unlawful detainer                     Construction Defect (10)
         Uninsured Motorist (46) (if the                                                           ti n
                                                                             or wrongful evico)                              Claims Invoiving Mass Tort (40)
          case involves an uninsured
                                                                    Contract/Warranty Breach-Seller                          Securities Litigation (28)
          motorist c/aim subject to
                                                                         Plaintiff (not fraud ornegligence)                  Environmentalfioxic Tort (30)
          arbitration, check this item
                                                                    Negg lient Breach of CntracU o                           Insurance Coverage Claims
          instead of AutoJ
                                                                         Warranty                                                  (arising from provisionally complex
   Other PIIPDIWD (Personal Injury/
                                                                    Other Breach of Contract/Warranty                               case type listed above) (41)
  Property DamagelWrongful Death)
                                                                Collections (e.g., money owed, open                     Enforcement of Judgment
   Tort                                                                                  (09)
                                                                    book accounts)                                         Enforcement of Judgment (20)
       Asbestos (04)
                                                                    Collection Case-Seller Plaintiff                           Abstract of Judgment (Out of
           Asbestos Property Damage
                                                                    Other Promissory Note/Collections                                County)
           Asbestos Personal Injury/
                                                                          Case                                             Confession of Judgment (non-
                 Wrongful Death
                                                                Insurance Coverage (not provisionally                           domestic re/ations)
       Product Liability (not asbestos or
                                                                    complex) (18)                                          Sister State Judgment
             toxic%nvironmental) (24)
                                                                    Auto Subrogation                                       Administrative Agency Award
        Medical Malpractice (45)
                                                                    Other Coverage                                             (not unpaid taxes)
              Medical Malpractice-
                                                                Other Contra ct () 37                                       Petition/Certification of Entry of
                   Physicians & Surgeons
                                                                    Contractual Fraud                                           Judgment on Unpaid Taxes
        Other Professional Health Care
                                                                    Other Contract Dispute                                  Other Enforcement of Judgment
                Malpractice
                                                           Real Property                                                          Case
        Other PI/PDlWD (23)
                                                                Eminent Domain/Inverse                                   Miscelianeous Civil Compiaint
              Premises Liability (e.g., slip
                                                                    Condemnation        (14)                                RICO (27)
                   and fall)
                                                                Wrongful Eviction (33)                                      Other Complaint (not specirred
              Intentional Bodily Injury/PD/WD
                                                                Other Real Property (e.g., quiet title) (26)                     above) (42)
                    (e.g., assault, vandalism)
                                                                    Writ of Possession of Real Properry                          Declaratory Relief Only
              Intentional Infliction of
                                                                    Mortgage Foreclosure                                         Injunctive Relief Only (non-
                   Emotional Distress
                                                                    Quiet Title                                                        harassment)
              Negligent InFliction of
                                                                    Other Real Property (not         eminent                     Mechanics Lien
                    Emotional Distress
                                                                     domain, landlord/tenant, or                                 Other Commercial Complaint
              Other PI/PD/WD
   Non-PI/PD/WD (Other) Tort                                         foreclosure)                                                      Case (non-torUnon-complex)
        Business TorUUnfair Business                        Uniawful Detainer                                                    Other Civil Complaint
                                                                Commercial (31)                                                        (non-tortinon-complex)
             Practice (07)
                                                                Residential (32)                                         Miscellaneous Civil Petition
        Civil Rights (e.g., discrimination,
                                                                Drugs   (38) (!f the   case   involves  illegal             Partnership and Corporate
               false arrest) (not civil
               harassment) (08)                                  drugs, check this item; otherrnrise,                           Governance (21)
                                                                report as Commercial or         Residenttal)                Other Petition (nof specified
        Defamation (e.g., slander, libel)
                                                            Judicial Review                                                     above) (43)
                (13)
                                                                 Asset Forfeiture (05)                                           Civil Harassment
        Fraud (16)
                                                                 Petition Re: Arbitration Award 11                              Workplace Violence
        Intellectual Property (19)                                                                     ()
                                                                   r of Mandte
                                                                 Wit           a (02)                                           Elder/Dependent Adult
        Professional Negligence (25)
                                                                     Writ-Administrative Mandamus                                     Abuse
             Legal Malpractice
                                                                     Writ-Mandamus          on Limited Court                     Election Contest
              Other Professional Malpractice
                                                                         Case Maer  tt                                           Petition for Name Change
                  (not medicat or lega!)
                                                                     Writ-Other Limited Court Case                               Petition for Relief From Late
        Other Non-PI/PD/WD Tort (35)
                                                                         Review                                                       Ciaim
   Employment
        Wrongful Termination (36)                                Other Judicial Review (39)                                      Other Civil Petition
                                                                     Review of Health Officer Order
        Other Employment (15)
                                                                     Notice of Appeal-Labor
                                                                           Commissioner Aooeals
  cM-oio Irsev. Juiy i, 20071                                                                                                                                        Page 2 of 2
                                                                      CIVIL CASE COVER SHEET
              Case 8:21-cv-01166 Document 1-1 Filed 07/06/21 Page 5 of 18 Page ID #:9
            Electronically Filed by Superior Court of California, County of Orange, 05/14/2021 10:24:44 PM.
30-2021-01201463-CU-PO-CJC - ROA # 2- DAVID H. YAMASAKI, Clerk of the Court By Hailey McMaster, Deputy Clerk.
              II                                                     .


          1        Jason J. Fratts (Bar No. 224491)
                   FRATTS LAW, P.C.
          2        23 Corporate Plaza Dr., Suite 150
                   Newport Beach, CA 92660
          3        P: (949) 610-1746
                   F: (949) 610-1747
          4        jason@firattslaw.com
          5
          6

          7

          8                          SUPERIOR COURT OF THE STATE OF CALIFORNIA

          9                                             COUNTY OF ORANGE
                                                                                      Assigned for AII Purposes
         10                                                                           Judge Theodore Howvard

         11        JOHN RUSSELL,                                  [UNLIIVIITED - Demand Exceeds $25,000]

         12                       Plaintiff,                      CASE NO. 3p -2021-Q 1201463 -CU -PO -CJ0

         13                V.                                         1. Strict Product Liability
                                                                      2. Negligence
         14        WHIRLPOOL CORPORATION.; and
                   DOES 1-25,
         15                                                       DEMAND FOR JURY TRIAL
                                  Defendant.
         16

         17
                        COMES NOW Plaintiff JOHN RUSSELL, and alleges and states based upon knowledge or
         18
                   information and belief as follows:
         19
                                                                PARTIES
         20
                   1.      The Plaintiff, John Russell ("Plaintiff'), is an individual and the owner of real property
         21
                   located at 45 Clermont, Newport Coast, California 92657. (hereinafter the "Russell Home").
         22
                   2.      Plaintiff is   informed      and believes that   Defendant,    Whirlpool     Corporation
         23
                   ("Whirlpool"), is and at relevant times was an Illinois corporation authorized to do business in
         24
                   California.
         25
                   3.      Whirlpool is a global manufacturer, distributor, and seller of various products to
         26
                   consumers, including dishwashers sold under the "Kitchen-Aid" brand.
         27
                   4.      Whirlpool's consumer products are distributed and sold throughout California.
         28
                                                                  -1-
                                                                                          PLAINTIFF'S COMPLAINT
     Case 8:21-cv-01166 Document 1-1 Filed 07/06/21 Page 6 of 18 Page ID #:10




 1                                      GENERAL ALLEGATIONS
 2     5.     On or about June 24, 2020, the Frankel Home and the personal property therein were

 3     damaged    by   a    discharge    of   water    from     a   2015     KitchenAid         Dishwasher
 4     manufactured/distributed/sold by Whirlpool and DOES 1-25, which Plaintiff is informed bears
 5     a Model Number of KDTM354DSSS3 and Serial Number of F52309043 (this appliance and
 6     similar appliances manufactured by Whirlpool may hereinafter be referred to as the

 7     "Appliance").

 8     6.     Plaintiff is informed and believes and thereon alleges that this discharge of water from

 9     the appliance occurred because of a leaking from the diverter motor that was part of the

10     Appliance manufactured/distributed/sold by Whirlpool and DOES 1-25.

11     7.     The diverter motor design for the Appliance has been known to be problematic with

12     dishwashers that incorporate them, typically due to seal failures. Had the diverter motor

13     employed an improved design for the motor shaft, the seals, and the housing, the dishwasher

14     would not have leaked as it did, and the water loss would have been avoided. Whirlpool has

15     had knowledge of this issue and face many claims for this issue. Plaintiff is informed and

16     believes that Whirlpool and DOES 1-25 have known for years that the Appliance and similar

17     appliances contain a defectively designed and/or motor diverter, including components thereof.

18     8.     Prior to filing suit, Plaintiff presented the claim to Whirlpool, including an expert

19     report identifying the defect in the Appliance. Whirlpool's response was a denial of

20     responsibility for the damages, and claim that Plaintiff's insurance company, which denied the

21     claim, must present a damage claim to Whirlpool, before Whirlpool would consider any

22    damage claim. To that end, Plaintiff is informed and believes tliat when insurance subrogation

23    claims are involved, Whirlpool has routinely adjusted and resolved similar claims, but denied

24    responsibility for this claim using lack of iiisurance as an improper basis for denial.
25    9.      Plaintiff offered to have Whirlpool inspect the Appliance and Whirlpool insisted that
26    Plaintiff take out the specific component and ship to Whirlpool, as opposed to inspecting the
27    Appliance, which could cause potential spoliation of evidence. At no relevant time prior to
28
                                                      -2-
                                                                               PLAINTIFF'S COMPLAINT
     Case 8:21-cv-01166 Document 1-1 Filed 07/06/21 Page 7 of 18 Page ID #:11




 1     filing did Whirlpool address the expert report or Plaintiff's information presented concerning
 2     the defect.
 3 1 10.      Plaintiff is informed and believes and thereon alleges that this malfunction caused the I
 4     Appliance to leak, allowing water to flow from the Appliance into the Russell Home, causing
 5     major water damage to the Russell Home and the property therein.
 6     11.    Plaintiff is informed and believes and thereon alleges that the Appliance was

 7     unreasonably dangerous because it was defective at the time of manufacture, distribution, and

 8     sale by Whirlpool and DOES 1-25, and was unable to withstand the ordinary and foreseeable

 9     conditions of use.

10     12.    Plaintiff is informed and believes and thereon alleges that the warnings, labels, and

11     instructions provided with the Appliance at issue did not provide sufficient instructions to

12     allow a user or consumer to avoid, prevent, or timely detect this malfunction.

13     13.    Plaintiff is informed and believes and thereon alleges that the defendants named herein

14     as DOES 1 through 25, inclusive, were the agents, partners, servants, alter-egos,
15     subcontractors, joint ventures, predecessors-in-interest, successors, parents, subsidiaries and/or

16     employees of each of the remaining defendants and were at all times mentioned herein, acting

17     within the course, scope and authority of said agency, employment or relationship.

18     14.    Plaintiff is informed and believes and thereon alleges that the true names or capacities,

19    whether individual, corporate, associate or otherwise, of the defendants named herein as

20    DOES 1 through 25, inclusive, and each of them, are unknown to this complainant who

21     therefore sues defendants by such fictitious names pursuant to the provision of Code of Civil

22    Procedure Section 474.

23    15.     Complainant will request leave of court to amend this complaint to show the true

24    names aiid capacities once the same has been ascertained.

25    16.     Plaintiff is informed and believes and thereon alleges that the defendants designated

26    herein as DOES 1 through 25, and each of them, were negligently or in some other actionable
27    manner responsible for the events, happenings, financial obligations and legal obligations
 :
                                                      -3-
                                                                              PLAINTIFF'S COMPLAINT
     Case 8:21-cv-01166 Document 1-1 Filed 07/06/21 Page 8 of 18 Page ID #:12




 1     referred to herein, and have in some actionable manner caused the events, happenings,
 2     breaches and damages alleged herein by Plaintiff.
 3                                                   VENUE
 4     17.     Venue is proper in Orange County because the subject property affected by the loss is
 5     located in Orange County.

 6                                          CLAIMS FOR RELIEF
 7                                                  COUNT I
 8                       (Strict Product Liability Against Whirlpool and DOES 1-25)

 9     18.    The foregoing paragraphs are incorporated by reference as though fully stated herein.

10     19.    Plaintiff is informed and believes and thereon alleges that Whirlpool and DOES 1

11     through 25 are manufacturers, distributors, and/or sellers of Appliances and consumer goods,

12     including the Appliance at issue, and are subject to strict liability for damages resulting from

13     defects in this Appliance and similar Appliances.

14     20.    Plaintiff is informed and believes and thereon alleges that the Appliance at issue was in
15     a condition unreasonably dangerous at the time of manufacture, because of flaws and faults in

16     the design and manufacture, which caused the Appliance to fail when put to its expected and

17     intended use.

18     21.    Plaintiff is informed and believes and thereon alleges that the Appliance at issue was in

19     a defective and unreasonably dangerous condition when manufactured, distributed, and sold by

20     Whirlpool and DOES 1 through 25 and was unable to withstand the ordinary and foreseeable

21     conditions of use, including but not limited to:

22                a. Defects and/or faults in the design of Appliance at issue, which caused the

23                     Appliance not to be unable to withstand its intended and foreseeable use;

24                b. Defects and/or faults deriving from the manufacture, production, and assembly

25                     of the Appliance at issue, caused such Appliance to deviate from the
26                     specifications of Whirpool and DOES 1-25 and any other necessary, standard
27                     and/or reasonable specifications and tolerances for this type of Appliance;
28
                                                          -4-
                                                                              PLAINTIFF'S COMPLAINT
     Case 8:21-cv-01166 Document 1-1 Filed 07/06/21 Page 9 of 18 Page ID #:13




 1                c. Defects and/or faults in the instructions, labels, and warnings associated with
 2                    the Appliance at issue, which failed to warn and provide sufficient instructions
 3                    for safe use of such Appliances, and failed to allow the consumer to avoid the
 4                    damages resulting from use; and
 5                d. Defects and/or faults in the inspection and testing of the Appliance at issue,
 6'                  which allowed faults and/or flaws in the components of the Appliance to go
 7                   undetected.

 8     22.    Plaintiff is informed and believes and thereon alleges that the Appliance at issue was in

 9     a condition unreasonably dangerous at the time of manufacture, because of Defendant,

10     Whirpool's and DOES 1-25's, failure to adequately warn and instruct installers, users, and

11     consumers concerning the Appliance at issue.

12     23.    Plaintiff is informed and believes and thereon alleges that the defective and

13     unreasonably dangerous condition of the Appliance was the direct and proximate cause of the

14     damage to the Russell Home, for which Plaintiff suffered damages, including property
15     damages and loss of use.

16                                              COUNT II
17                             (Negligence Against Whirpool and DOES 1-25)

18    24.     The foregoing paragraphs are incorporated by reference as if fully restated herein.

19    25.     Plaintiff is informed and believes and thereon alleges that Whirpool and DOES 1

20    through 25 are manufacturers of products, including the Appliance at issue in this action, and

21    owed a duty of care to the Insured, as consumer and foreseeable user of their products, to

22    manufacture products that are free from defects and fit for their intended purpose.

23    26.     Plaintiff is informed and believes and thereon alleges that Whirpool and DOES 1

24    through 25 breached this duty by failing to exercise reasonable care in the design,

25    manufacture, inspection, testing, assembly, and selection of materials of the Appliance at
26    issue, including but not limited to:
27               a. Failing to exercise reasonable care in the design of the Appliance at issue;
28
                                                      -5-
                                                                             PLAINTIFF'S COMPLAINT
     Case 8:21-cv-01166 Document 1-1 Filed 07/06/21 Page 10 of 18 Page ID #:14




 1                b. Failing to exercise reasonable care in the selection of materials for the
 2                     Appliance at issue;
 3                c.    Failing to exercise reasonable care in the testing and inspection of the
 4                     Appliance at issue;
 5                d. Failing to exercise reasonable care in the drafting and designing of on-product
 6                     warnings and labels for the Appliance at issue;

 7                e.   Failing to exercise reasonable care in the drafting and designing of manuals

 8                     and written instructions for the Appliance at issue;

 9                f. Failing to exercise reasonable care in the distribution and transport, of the

10                     Appliance at issue;                                                               I

11                g. Failing to exercise reasonable care in the testing and inspection of the ,

12                     completed Appliance at issue;
13                h. Failing to warn or adequately warn of dangers or risks of harm, and failing to

14                     provide or adequately provide instructions for the safe use of the Appliance at
15                     issue; and

16                i. Failing to exercise reasonable care in the assembly of the Appliance at issue.

17     27.    Plaintiff is informed and believes and thereon alleges that these breaches of duty were

18     the legal and proximate cause of the malfunction of the Appliance at the Russell Home, and

19     for which Plaintiff suffered significant property damage and loss of use.

20     ///

21     ///

22     ///

23     ///
24

25
26

27     ///
28
                                                       -6-
                                                                              PLAINTIFF'S COMPLAINT
     Case 8:21-cv-01166 Document 1-1 Filed 07/06/21 Page 11 of 18 Page ID #:15




 1                                         PRAYER FOR RELIEF
 2        WHEREFORE, Plaintiff demands judgment against all Defendants, and each of them, as
 3     follows:
 4        1. For monetary damages in an amount exceeding $200,000, and otherwise according to
 5     proof at the time of trial;

 6        2. For attorney's fees and costs as permitted by law;

 7        3. For prejudgment and post judgment interest as permitted by law; and

 8        4.   For such otlier and further relief as this Court may deem proper.

 9

10 I Dated: May 14, 2021                             FRATTS LAW, P.C.
11
                                                  BY:
12                                                       Jason J. Fratts
                                                         Attorneys for Plaintiff
13                                                       JOHN RUSSELL
14

15

16

17

18

19

20

21

22

23

24

25
26
27
28
                                                        -7-
                                                                               PLAINTIFF'S COMPLAINT
    Case 8:21-cv-01166 Document 1-1 Filed 07/06/21 Page 12 of 18 Page ID #:16




                               SUPERIOR COURT OF CALIFORNIA
                                    COUNTY OF ORANGE

                       ALTERNATIVE DISPUTE RESOLUTION (ADR)
                              INFORMATION PACKAGE

NOTICE TO PLAINTIFF(S) AND/OR CROSS-COMPLAINANT(S):

Rule 3.221(c) of the California Rules of Court requires you to serve a copy of the
ADR Information Package along with the complaint and/or cross-complaint.

                               California Rules of Court — Rule 3.221
                       Information about Alternative Dispute Resolution (ADR)

(a) Each court shall make available to the plaintiff, at the time of filing of the complaint,
an ADR Information Package that includes, at a ininimum, all of the following:

    (1) General information about the potential advantages and disadvantages of ADR
    and descriptions of the principal ADR processes.

    (2) Information about the ADR programs available in that court, including citations to
    any applicable local court rules and directions for contacting any court staff
    responsible for providing parties with assistance regarding ADR.

    (3) Information about the availability of local dispute resolution programs funded
    under the Dispute Resolutions Program Act (DRPA), in counties that are
    participating in the DRPA. This information may take the form of a list of the
    applicable programs or directions for contacting the county's DRPA coordinator.

    (4) An ADR stipulation form that parties may use to stipulate to the use of an ADR
    process.

(b) A court may make the ADR Information Package available on its website as long as
paper copies are also made available in the clerk's office.

(c) The plaintiff must serve a copy of the ADR Information Package on each defendant
along with the complaint. Cross-complainants must serve a copy of the ADR
Information Package on any new parties to the action along with the cross-complaint.




L1200 Rev. Dec. 2019                                                                     Page 1 of4
    Case 8:21-cv-01166 Document 1-1 Filed 07/06/21 Page 13 of 18 Page ID #:17




                              SUPERIOR COURT OF CALIFORNIA
                                   COUNTY OF ORANGE

                                           ADR Information
Introduction.

Most civil disputes are resolved without filing a lawsuit, and most civil lawsuits are resolved without a trial.
The courts and others offer a variety of Alternative Dispute Resolution (ADR) processes to help people
resolve disputes without a trial. ADR is usually less formal, less expensive, and less time-consuming than
a trial. ADR can also give people more opportunity to determine when and how their dispute will be
resolved.

BENEFITS OF ADR.

Using ADR may have a variety of benefits, depending on the type of ADR process used and the
circumstances of the particular case. Some potential benefits of ADR are summarized below.

Save Time. A dispute often can be settled or decided much sooner with ADR; often in a matter of
months, even weeks, while bringing a lawsuit to trial can take a year or more.

Save Money. When cases are resolved earlier through ADR, the parties may save some of the money
they would have spent on attorney fees, court costs, experts' fees, and other litigation expenses.

Increase Control Over the Process and the Outcome. In ADR, parties typically play a greater role in
shaping both the process and its outcome. In most ADR processes, parties have more opportunity to tell
their side of the story than they do at trial. Some ADR processes, such as mediation, allow the parties to
fashion creative resolutions that are not available in a trial. Other ADR processes, such as arbitration,
allow the parties to choose an expert in a particular field to decide the dispute.

Preserve Relationships. ADR can be a less adversarial and hostile way to resolve a dispute. For
example, an experienced mediator can help the parties effectively communicate their needs and point of
view to the other side. This can be an important advantage where the parties have a relationship to
preserve.

Increase Satisfaction. In a trial, there is typically a winner and a loser. The loser is not likely to be
happy, and even the winner may not be completely satisfied with the outcome. ADR can help the parties
find win-win solutions and achieve their real goals. This, along with all of ADR's other potential
advantages, may increase the parties' overall satisfaction with both the dispute resolution process and the
outcome.

Improve Attorney-Client Relationships. Attorneys may also benefit from ADR by being seen as problem-
solvers rather than combatants. Quick, cost-effective, and satisfying resolutions are likely to produce
happier clients and thus generate repeat business from clients and referrals of their friends and associates.

DISADVANTAGES OF ADR.

ADR may not be suitable for every dispute.

Loss of protections. If ADR is binding, the parties normally give up most court protections, including a
decision by a judge or jury under formal rules of evidence and procedure, and review for legal error by an
appellate court.


L1200 Rev. Dec. 2019                                                                                  Page 2 of 4
   Case 8:21-cv-01166 Document 1-1 Filed 07/06/21 Page 14 of 18 Page ID #:18




Less discovery. There generally is less opportunity to find out about the other side's case with ADR
than with litigation. ADR may not be effective if it takes place before the parties have sufficient
information to resolve the dispute.

Additional costs. The neutral may charge a fee for his or her services. If a dispute is not resolved
through ADR, the parties may have to put time and money into both ADR and alawsuit.

Effect of delays if the dispute is not resolved. Lawsuits must be brought within specified periods of
time, known as statues of limitation. Parties must be careful not to let a statute of limitations run out while
a dispute is in an ADR process.

TYPES OF ADR IN CIVIL CASES.

The most commonly used ADR processes are arbitration, mediation, neutral evaluation and settlement
conferences.

Arbitration. In arbitration, a neutral person called an "arbitrator" hears arguments and evidence from
each side and then decides the outcome of the dispute. Arbitration is less formal than a trial, and the rules
of evidence are often relaxed. Arbitration may be either "binding" or "nonbinding." Binding arbitration
means that the parties waive their right to a trial and agree to accept the arbitrator's decision as final.
Generally, there is no right to appeal an arbitrator's decision. Nonbinding arbitration means that the
parties are free to request a trial if they do not accept the arbitrator's decision.

    Cases for Which Arbitration May Be Appropriate. Arbitration is best for cases where the parties
    want another person to decide the outcome of their dispute for them but would like to avoid the
    formality, time, and expense of a trial. It may also be appropriate for complex matters where the
    parties want a decision-maker who has training or experience in the subject matter of the dispute.

    Cases for Which Arbitration May Not Be Appropriate. If parties want to retain control over how
    their dispute is resolved, arbitration, particularly binding arbitration, is not appropriate. In binding
    arbitration, the parties generally cannot appeal the arbitrator's award, even if it is not supported by the
    evidence or the law. Even in nonbinding arbitration, if a party requests a trial and does not receive a
    more favorable result at trial than in arbitration, there may be penalties.

Mediation. In mediation, an impartial person called a"mediator" helps the parties try to reach a mutually
acceptable resolution of the dispute. The mediator does not decide the dispute but helps the parties
communicate so they can try to settle the dispute themselves. Mediation leaves control of the outcome
with the parties.

    Cases for Which Mediation May Be Appropriate. Mediation may be particularly useful when
    parties have a relationship they want to preserve. So when family members, neighbors, or business
    partners have a dispute, mediation may be the ADR process to use. Mediation is also effective when
    emotions are getting in the way of resolution. An effective mediator can hear the parties out and help
    them communicate with each other in an effective and nondestructive manner.

    Cases for Which Mediation May Not Be Appropriate. Mediation may not be effective if one of the
    parties is unwilling to cooperate or compromise. Mediation also may not be effective if one of the
    parties has a significant advantage in power over the other. Therefore, it may not be a good choice if
    the parties have a history of abuse or victimization.

Neutral Evaluation. In neutral evaluation, each party gets a chance to present the case to a neutral
person called an "evaluator." The evaluator then gives an opinion on the strengths and weaknesses of
each party's evidence and arguments and about how the dispute could be resolved. The evaluator is


L1200 Rev. Dec. 2019                                                                                 Page 3 of 4
   Case 8:21-cv-01166 Document 1-1 Filed 07/06/21 Page 15 of 18 Page ID #:19




often an expert in the subject matter of the dispute. Although the evaluator's opinion is not binding, the
parties typically use it as a basis for trying to negotiate a resolution of the dispute.

    Cases for Which Neutral Evaluation May Be Appropriate. Neutral evaluation may be most
    appropriate in cases in which there are technical issues that require special expertise to resolve or
    the only significant issue in the case is the amount of damages.

    Cases for Which Neutral Evaluation May Not Be Appropriate. Neutral evaluation may not be
    appropriate when there are significant personal or emotional barriers to resolving the dispute.

Settlement Conferences. Settlement conferences may be either mandatory or voluntary. In both types
of settlement conferences, the parties and their attorneys meet witli a ji~dge or a neutral person called a
"settlement officer" to discuss possible settlement of their dispute. The judge or settlement officer does
not make a decision in the case but assists the parties in evaluating the strengths and weaknesses of the
case and in negotiating a settlement. Settlement conferences -are appropriate in any case where
settlement'is an option. Mandatory settlement conferences are often held close to the date a case is set
for trial.

ADDITIONAL INFORMATION.

In addition to mediation, arbitration, neutral evaluation, and settlement conferences, there are other types
of ADR, including conciliation, fact finding, mini-trials, and summary jury trials. Sometimes parties will try
a combination of ADR types. The important thing is to try to find the type or types of ADR that are most
likely to resolve your dispute.

To locate a dispute resolution program or neutral in your community:
    •    Contact the California Department of Consumer Affairs, Consumer Information Center, toll free, at
         1-800-852-5210
    •    Contact the Orange County Bar Association at (949) 440-6700
    •    Look in the telephone directories under "Arbitrators" or "Mediators"

Low cost mediation services are provided under the Orange County Dispute Resolution Program Act
(DRPA). For information regarding DRPA, contact:
        OC Human Relations (714) 480-6575, mediator@ochumanrelations.org
          Waymakers (949) 250-4058

For information on the Superior Court of California, County of Orange court ordered arbitration program,
refer to Local Rule 360.

The Orange County Superior Court offers programs for Civil Mediation and Early Neutral Evaluation
(ENE). For the Civil Mediation program, mediators on the Court's panel have agreed to accept a fee of
$300 for up to the first two hours of a mediation session. For the ENE program, members of the Court's
panel have agreed to accept a fee of $300 for up to three hours of an ENE session. Additional
information on the Orange County Superior Court Civil Mediation and Early Neutral Evaluation (ENE)
programs is available on the Court's website at www.occourts.org.




L1200 Rev. Dec. 2019                                                                                  Page 4 of4
         Case 8:21-cv-01166 Document 1-1 Filed 07/06/21 Page 16 of 18 Page ID #:20



ATTORNEY OR PARTY WITHOUT ATTORNEY:             STATE BAR NO.:                                    FOR COURT USE ONLY
NAME:
FIRM NAME:
STREETADDRESS:                                                                                 FOr   your pr.otect.ion.
CITY:                                           STATE:               ZIP CODE:                 alnd pr.1.Vacy, please
TELEPHONENO.:                                   FAXNO.:
                                                                                               preSS t11e Clea.r rI'I1.I.S
E-MAIL ADDRESS:
ATTORNEY FOR (name):                                                                           FOr117. ~.7ilttori 'clfter yOil
                                                                                               are done printing tl.zis
SUPERIOR COURT OF CALIFORNIA, COUNTY OF ORANGE                                                 form.
JUSTICE CENTER:
❑ Central - 700 Civic Center Dr. West, Santa Ana, CA 92701-4045
❑ Civil Complex Center - 751 W. Santa Ana Blvd., Santa Ana, CA 92701-4512
❑ Harbor — Newport Beach Facility — 4601 Jamboree Rd., Newport Beacli, CA 92660-2595
❑ North — 1275 N. Berkeley Ave., P.O. Box 5000, Fullerton, CA 92838-0500
❑ West — 8141 13"' Street, Westminster, CA 92683-4593

PLAINTIFF/PETITIONER:

D EF ENDANT/RE SP OND ENT:
                                                                                             CASE NUMBER:
ALTERNATIVE DISPUTE RESOLUTION (ADR) STIPULATION


Plainti ff(s)/Petiti oner(s),



and defendant(s)/respondent(s),



agree to the following dispute resolution process:

❑ Mediation

❑ Arbitration (must specify code)
                ❑ Under section 1141.11 of the Code of Civil Procedure
                ❑ Under section 1280 of the Code of Civil Procedure

❑ Neutral Case Evaluation

The ADR process must be completed no later than 90 days after the date of this Stipulation or the date the case
was referred, whichever is sooner.

❑ I have an Order on Court Fee Waiver (FW-003) on file, and the selected ADR Neutral(s) are eligible to
provide pro bono services.

❑ The ADR Neutral Selection and Party List is attached to this Stipulation.

We understand that there may be a charge for services provided by neutrals. We understand that participating in
an ADR process does not extend the time periods specified in California Rules of Court, rule 3.720 et seq.


 Date:
                                   (SIGNATURE OF PLAINTIFF OR ATTORNEY)                (SIGNATURE OF PLAINTIFF OR ATTORNEY)


 Date:
                                   (SIGNATURE OF DEFENDANT OR ATTORNEY)                (SIGNATURE OF DEFENDANT OR ATTORNEY)

                                ALTERNATIVE DISPUTE RESOLUTION (ADR) STIPULATION
Approved for Optional Use                                                                        California Rules of Court, rule 3.221
L1270 (Rev. March 2019)
             Case 8:21-cv-01166 Document 1-1 Filed 07/06/21 Page 17 of 18 Page ID #:21

SUPERIOR COURT OF CALIFORNIA, COUNTY OF ORANGE                                            FOR COURT USE ONLY
STREETADDRESS: 700 W. Civic Center DRIVE
MAILING ADDRESS: 700 W. Civic Center Drive                                                   FILED
                                                                                      SUPER(OR COURT OF CALIFORMA
CITY AND ZIP CODE: Santa Ana 92701                                                         COUNTY OF ORANGE
BRANCH NAME- Central Justice Center
PLANTIFF: John Russell
                                                                                         May 20, 2021
DEFENDANT: Whirlpool Corporation
                                                                                             Clerk of the Court
Short Title: RUSSELL VS. WHIRLPOOL CORPORATION                                         By: Hailey McMaster, Deputy




                                                                               CASE NUMBER:
                            NOTICE OF HEARING                                   30-2021-01201463-CU-PO-CJC
                      CASE MANAGEMENT CONFERENCE


 Please take notice that a(n), Case Management Conference has been scheduled for hearing
 on 10/22/2021 at 09:00:00 AM in Department C18 of this court, located at Central Justice
  Center.

  PlaintifF(s)/Petitioner(s) to provide notice to all defendant(s)/respondent(s). Parties who file pleadings
 that add new parties to the proceeding must provide notice of the Case Management Conference to the
 newly added parties.


   IMPORTANT: Prior to your hearing date, please check the Court's website for the most current instructions
   regarding how to appear for your hearing and access services that are available to answer your questions.
   Civil Matters - littps J/www.occourts.org/media-relations/civil.html
   Probate/Mental Health - https•I/www.occourts.org/inedia-relations/probate-mental-health.htinl


   IIVIPORTANTE: Antes de la fecha de su audiencia, visite el sitio web de la Corte para saber cuales son las
   instrucciones mas actuales para participar en la audiencia y tener acceso a los servicios dispombles para
   responder a sus preguntas.
   Casos Civiles - littpsJ/www.occourts.org/media-relations/civil.litinl
   Casos de Probate y Salud Mental - httpsl/www.occotirts.org/inedia-relations/tn•obate-mental-health.html


   QUAN TRONG: Trtrac ngay phi8n toa cua quy vi, vui long kiem tra trang mang cua toa an de biet nhung
   huong dan m&I nhat ve cach ra hau phien tda cua quy vi va tiep can nhung dich vu hien co d"e gial clap nhirng
   thac mac cua quy vi.
   Van De Ddn Su - littps!/www.occotu-ts.org/media-relations/civil.html
   Thu Tuc Di Chuc/Suc Khoe Tinh Than - littps•J/www.occourts.org/media-relations/probate-mental-health.htinl




                                             Clerk of the Court, By: W   five.,~~e~                                  , Deputy




                                                    NOTICE OF HEARING                                                 Page: 1
            Case 8:21-cv-01166 Document 1-1 Filed 07/06/21 Page 18 of 18 Page ID #:22


    SUPERIOR COURT OF CALIFORNIA, COUNTY OFORANGE
    Central Justice Center
    700 W. Civic Center DRIVE
    Santa Ana 92701

   SHORT TITLE: RUSSELL VS. WHIRLPOOL CORPORATION



                                                                                           CASE NUMBER:
            CLERK'S CERTIFICATE OF SERVICE BY MAIL
                                                                                   30-2021-01201463-CU-PO-CJC

     I certify that I am not a party to this cause. I certify that a true copy of the above Notice of Hearing has been
     placed for collection and mailing so as to cause it to be mailed in a sealed envelope with postage fully prepaid
     pursuant to standard court practices and addressed as indicated below. The certification occurred at Santa Ana,
     California, on 05/20/2021. Following standard court practice the mailing will occur at Sacramento, California on
     05/21/2021.



                                         Clerk of the Court, by:
                                                                   W. f   y&m
                                                                                                                      , Deputy
     FRATTS LAW, P.C.
     23 CORPORATE DRIVE # SUITE 150
     NEWPORT BEACH, CA 92660




                                   CLERK'S CERTIFICATE OF SERVICE BY MAIL                                                    Page: 2

V31013a (June 2004)                                                                                 Code of Civil Procedure ,§ CCP1013(a)
